       Case 3:18-cv-00538-BAJ-SDJ         Document 68     03/31/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 DAVID SCOTT VIDRINE, ET AL.                                         CIVIL ACTION

 VERSUS

 SHARON WESTON BROOM, ET AL.                                  NO. 18-00538-BAJ-EWD


                               RULING AND ORDER

      Before the Court is Defendants’ Motion for Summary Judgment

(Doc. 46), filed by Sharon Weston Broome through the Department of Emergency

Medical Services (“EMS”), Chad Guillot, and Stacy Simmons (“Defendants”). The

Motion is opposed. (Doc. 53). Defendants filed a Reply. (Doc. 60). For the reasons to

follow, it is ordered that Defendants’ Motion is GRANTED.

 I.   BACKGROUND

      Plaintiffs are one current and three former employees of EMS, all of whom

identify as men. (Doc. 53, p. 1). Plaintiffs allege the following:

      Plaintiffs were subjected to sexist statements and daily harassment by Stacy

Simmons, Chief of Communications of EMS. (Doc. 53, p. 2). Since early 2014,

Simmons and Angie Poche, a supervisor, created a hostile work environment (Doc. 53,

p. 2). In particular, Simmons did not speak to men and made sexist comments. (Id.).

Plaintiffs were also subjected to different and more severe discipline for minor

infractions because of their gender.

      Each Plaintiff has raised a claim of sex discrimination under the Louisiana

Employment Discrimination Law, La. Rev. Stat. Ann. § 23:301, et seq, specifically La.

                                            1
        Case 3:18-cv-00538-BAJ-SDJ       Document 68      03/31/21 Page 2 of 11




Rev. Stat. Ann. § 23:332, as well as Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000(e). (Doc. 27, p. 18). Plaintiffs additionally bring a claim for

intentional infliction of emotional distress, under Louisiana state law. (Id.).

       Defendants assert that Plaintiffs’ allegations are unsupported by the

competent evidence in the record and move for summary judgment. (Doc. 46).

II.    LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law.” FED. R. CIV. P. 56(a). A party asserting that a fact cannot be

genuinely disputed must support the assertion by citing materials in the record,

including “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, [and] interrogatory answers” or that an adverse party cannot produce

admissible evidence to support the presence of a genuine dispute. See FED. R. CIV. P.

56(c)(1).

       “[W]hen a properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct. 2505, 2511, 91 L.

Ed. 2d 202 (1986) (quotation marks and footnote omitted). “This burden is not

satisfied with some metaphysical doubt as to the material facts, by conclusory

allegations, by unsubstantiated assertions, or by only a scintilla of evidence.” Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (quotation marks and citations

omitted). In determining whether the movant is entitled to summary judgment, the
                                            2
       Case 3:18-cv-00538-BAJ-SDJ        Document 68    03/31/21 Page 3 of 11




Court “view[s] facts in the light most favorable to the non-movant and draw[s] all

reasonable inferences in her favor.” Coleman v. Houston Indep. Sch. Dist., 113 F.3d

528, 533 (5th Cir. 1997) (citation omitted).

III.   ANALYSIS

          A. Zachary Stewart

       While employed at EMS, Plaintiff Zachary Stewart faced termination for

sexual harassment and inappropriate conduct after he allegedly made “a sexually

provocative motion” towards one of his coworkers. (Doc. 46-5, p. 37). The incident was

allegedly captured on video. (Id.). Stewart has not seen the video, but he was

represented by counsel throughout the disciplinary process who did view the video.

(Doc. 46-5, p. 37–8). Stewart and EMS “worked out a[n] agreement” whereby

Stewart’s proposed termination was reduced to a thirty-day suspension. (Doc. 46-1,

p. 12); (Doc. 46-5, p. 38). In exchange, Stewart signed a Resolution on March 12, 2015,

that “waive[d], compromise[d], release[e] and otherwise discharge[d] EMS from any

suit, claim or cause of action specifically included by not limited to any claim of

wrongful termination or violations of 42 U.S.C. § 1983 or Title VII, of the Civil Rights

Act, resulting from, created by, relating to” his employment by EMS. (Doc. 60-1, p. 6).

       Considering the Resolution, Defendants assert that all Stewart’s Title VII

allegations against them should be dismissed. (Doc. 46-1, p. 12). Stewart contends,

without support, that the Resolution “is not a valid release of the claims of

harassment.” (Doc. 53, p. 7).

       “A general release of Title VII claims does not ordinarily violate public policy.

To the contrary, public policy favors voluntary settlement of employment

                                           3
        Case 3:18-cv-00538-BAJ-SDJ          Document 68      03/31/21 Page 4 of 11




discrimination claims brought under Title VII.” Rogers v. Gen. Elec. Co., 781 F.2d

452, 454 (5th Cir. 1986) (citations omitted). A release of a Title VII claim is valid only

if it is “knowing and voluntary.” Id. An employer must demonstrate that its former

employee waived his rights under Title VII knowingly and voluntarily. Id. Once this

is established, the former employee must demonstrate that the release was “invalid

because of fraud, duress, material mistake, or some other defense.” Williams v.

Phillips Petroleum Co., 23 F.3d 930, 935 (5th Cir. 1994).

       It is uncontested that Stewart signed the waiver, which was presented by his

attorney. (Doc. 53-9, p. 65). Plaintiffs provide no evidence that Stewart was coerced

into signing the Resolution, that he did so without knowledge of its contents, that the

Resolution was fraudulent, or that there was some other legally valid reason the

Resolution should not be considered. As such, the Court finds that Stewart has

waived his Title VII claims against Defendants and will not address any allegations

made by him.

          B. Title VII and LEDL Claims

       The Court will first address Plaintiffs’ claims under Title VII and LEDL.1 Title

VII prohibits discrimination based on sex. 42 U.S.C. § 2000e-2. Harassment on its

own, or in conjunction with a hostile work environment claim, is considered an

actionable form of discrimination. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57


1 “Because [the LEDL] is similar in scope to the federal prohibition against discrimination,
Louisiana courts have looked to federal jurisprudence to interpret Louisiana discrimination
laws.” King v. Phelps Dunbar, L.L.P., 98-1805, p. 7 (La. 6/4/99); 743 So.3d 181, 187 (citations
omitted). Therefore, because the outcome of Plaintiffs’ claims will be the same under the
federal and state statutes, the Court will analyze these issues only under the applicable
federal precedents. See McCoy v. Shreveport, 494 F.3d 551, 556 n. 4 (5th Cir. 2007).
                                              4
       Case 3:18-cv-00538-BAJ-SDJ        Document 68     03/31/21 Page 5 of 11




(1986); Alleman v. La. Dept. of Econ. Dev., 698 F. Supp. 2d 644, 656 (M.D. La. 2010).

Title VII also prohibits retaliation against employees who oppose unlawful practices

under Title VII by employers. 42 U.S.C. § 2000e-3(a). Plaintiffs assert that

Defendants are liable for sex discrimination under all three theories.

                    Hostile Work Environment and Harassment

      To succeed on a hostile work environment claim, Plaintiffs must demonstrate

that they were subjected to harassment that was so “severe or pervasive” that it

altered the conditions of their employment and created an abusive working

environment. Gardner v. CLC of Pascagoula, L.L.C., 915 F.3d 320, 325

(5th Cir. 2019); See also, Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 752 (1998).

Title VII is not a “general civility code,” therefore, “simple teasing, offhand comments,

and isolated incidents (unless extremely serious) will not amount to discriminatory

changes in the terms and conditions of employment.” Faragher v. City of Boca Raton,

524 U.S. 775, 788 (1998). “Title VII was only meant to bar conduct that is so severe

and pervasive that it destroys a protected class member's opportunity to succeed in

the workplace.” Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996),

cert. denied, 519 U.S. 1055, 117 S.Ct. 682, 136 L.Ed.2d 607 (1997). Factors courts

consider in whether a hostile environment exists include the frequency of the

discriminatory conduct, its severity, whether it is physically threatening or

humiliating, and whether it unreasonably interferes with an employee’s work

performance. Faragher, 524 U.S. at 788–9; See also West v. City of Houston, Tex.,

960 F.3d 736, 742 (5th Cir. 2020).



                                           5
        Case 3:18-cv-00538-BAJ-SDJ          Document 68       03/31/21 Page 6 of 11




       Plaintiffs rely on minor, isolated incidents of workplace conflict2 in an attempt

to demonstrate “daily” harassment. Even taking all of Plaintiffs’ allegations as true—

although the Court notes that all are contested3 and many are unsupported by the

evidence—such instances cannot support a claim for harassment.

        Plaintiffs put forth two allegations of purportedly harassing behavior which

span any period of time. First, it is alleged that Simmons would not speak to men at

EMS. (Doc. 53, p. 2). However, the evidence indicates that this is not the case.

Plaintiffs confirmed that Simmons would speak to them in person about work, email

them, or relay instructions through supervisors—some of whom were men.

(Doc. 53-10, p. 16–17); (Doc. 53-12, p. 23–26). In addition, Plaintiffs provide no

evidence that this purported lack of communication affected a term, condition, or

privilege of employment, or in any way hindered their work.

       Second, Plaintiffs contend that women were permitted to take long breaks from

work “to handle personal business” without using leave, while men were not. (Doc. 53,


2 Specifically, Plaintiffs allege that, on one, unspecified occasion:
    (1) Simmons stated, “there are too many men in communications.” (Doc. 46-5, p. 4);
        (Doc. 53-12, p. 25);
    (2) Larry Whitmore was required to provide a doctor’s note when he took a sick day, but
        a woman who worked at EMS was not required to provide one. (Doc. 46-4, p. 29);
    (3) Whitmore contends that he “observed two female co-workers change settings and
        never saw either of the female co-employees counseled for the change whereas he was
        counseled.” (Doc. 53, p. 6);
    (4) Whitmore and Vidrine were disciplined for low call volume, while women at EMS were
        not counseled. (Doc. 60, p. 7);
    (5) Whitmore was disciplined for looking at his personal phone, which was not a policy
        violation, while women in the office were not disciplined for sleeping on the job, which
        is a policy violation. (Doc. 53, p. 6); and
    (6) Steven Bozeman was disciplined for engaging in a disagreement with his supervisor,
        while his co-worker, a woman, who allegedly baited him into a confrontation, was not.
        (Doc. 53, p. 5).
3 See Doc. 60.


                                               6
       Case 3:18-cv-00538-BAJ-SDJ        Document 68     03/31/21 Page 7 of 11




p. 2). As evidence, Plaintiffs note that Debbie Dean, a woman, was permitted to drive

to her house to get her iPad twice, allegedly without using leave. (Id.); (Doc. 53-4,

p. 51). Dean notes that she was likely gone for no more than twenty minutes on those

occasions. (Doc. 53-4, p. 51). Otherwise, no Plaintiff can remember which specific

women were permitted to take longer breaks without using leave, and there is no

other evidence to support this contention. See, e.g. (Doc. 56, p. 15). In fact, upon

reviewing the employment documentation, Defendants found several instances in

which women used leave when they took extended breaks, rebutting Plaintiffs’

conclusory allegations. (Doc. 53-2, p. 271–72).

      In sum, because Plaintiffs’ complained of conduct was not severe or pervasive,

was relatively infrequent, was not physically threatening, or humiliating, and did not

unreasonably interfere with Plaintiffs’ work performance, Plaintiffs have not

demonstrated that EMS was a hostile environment.

                    Disparate Treatment and Retaliation

      A plaintiff alleging disparate treatment discrimination must establish that his

employer intentionally discriminated against him because of his sex or gender.

Roberson v. Alltel Info. Servs., 373 F.3d 647, 651 (5th Cir. 2004). To establish a prima

facie case of discrimination, Plaintiffs must show: (1) that they are a member of a

protected class; (2) that they were qualified for their positions; (3) that they suffered

an adverse employment action, and; (4) that others similarly situated were treated

more favorably. See Willis v. Coca Cola Enters., Inc., 445 F.3d 413, 421 (5th Cir. 2006).

“To establish a prima facie case of discrimination, the plaintiff must either present

direct evidence of discrimination, or, in the absence of direct evidence, rely on
                                           7
       Case 3:18-cv-00538-BAJ-SDJ       Document 68     03/31/21 Page 8 of 11




circumstantial evidence using the McDonnell Douglas burden shifting analysis.”

Wittmer v. Phillips 66 Co., 915 F.3d 328, 332 (5th Cir. 2019).

      For retaliation claims, a plaintiff must establish a prima facie case by

providing proof “(1) that [he] engaged in protected activity, (2) that an adverse

employment action occurred, and (3) that a causal link existed between the protected

activity and the adverse employment action.” Sherrod v. Am. Airlines, Inc.,

132 F.3d 1112, 1122 n.8 (5th Cir. 1998).

      When asserting a Title VII disparate treatment claim, only “ultimate

employment decisions such as hiring, granting leave, discharging, promoting, or

compensating” are actionable. McCoy v. City of Shreveport, 492 F.3d 551, 559

(5th Cir. 2007). Title VII’s anti-retaliation provision, however, does not limit adverse

employment actions to discriminatory actions that affect the terms and conditions of

employment. Burlington N. & Santa Fe Ry. Co v. White, 548 U.S. 53, 55 (2006).

Nevertheless, to establish a prima facie case of retaliation Plaintiffs must still

demonstrate that they were subjected to an employment action that “might well have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.” McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007)

(citation omitted).

      Defendants assert, in part, that because Plaintiffs have not demonstrated that

an adverse employment action was taken against them, they cannot establish a prima

facie case of disparate treatment or retaliation. (Doc. 46-1, p. 3). Plaintiffs’ sole

argument is that while EMS did not directly subject Plaintiffs to an adverse



                                           8
       Case 3:18-cv-00538-BAJ-SDJ        Document 68      03/31/21 Page 9 of 11




employment action, the harassment at EMS was so pervasive that it constituted

“constructive discharge,” for the purposes of Title VII. (Doc. 53, p. 9).

       “Under the constructive discharge doctrine, an employee’s reasonable decision

to resign because of unendurable working conditions is assimilated to a formal

discharge for remedial purposes.” Pa. State Police v. Suders, 542 U.S. 129, 141 (2004).

In other words, constructive discharge is an adverse employment action for the

purposes of Title VII. See Green v. Brennan, 136 S.Ct. 1769, 1779 (2016). A

constructive discharge claim “entails something more” than mere harassment.

Suders, 542 U.S. at 147. To establish constructive discharge, a plaintiff must not only

“prove [] that he was discriminated against by his employer to the point where a

reasonable person in his position would have felt compelled to resign. . . . But he must

also show that he actually resigned.” Brennan, 136 S.Ct. at 1777 (citing Suders,

542 U.S. at 148).

       As previously discussed, Plaintiffs have failed to offer competent evidence

which indicates that they were subjected to any actionable harassment, much less

persistent, pervasive harassment that would compel a reasonable person to resign.

Benningfield v. City of Houston, 157 F.3d 369, 378 (5th Cir. 1998). As such, Plaintiffs

were not constructively discharged. Because there is no constructive discharge, and

Plaintiffs do not assert that there was any other adverse employment action taken

against them, (Doc. 53, p. 9), Plaintiffs’ Title VII disparate treatment claims and

retaliation claims fail.

          C. IIED

       Defendants also argue that the conduct by Simmons does not rise to the level
                                            9
         Case 3:18-cv-00538-BAJ-SDJ          Document 68   03/31/21 Page 10 of 11




of deliberate, repeated harassment to constitute a claim for IIED under Louisiana

Law. (Doc. 46-1, p. 28). Plaintiffs do not address this argument in their opposition.

         Under Louisiana law, to bring a claim for IIED, a plaintiff must establish “(1)

that the conduct of the defendant was extreme and outrageous; (2) that the emotional

distress suffered by the plaintiff was severe; and (3) that the defendant desired to

inflict severe emotional distress or knew that severe emotional distress would be

certain or substantially certain to result from his conduct.” White v. Monsanto Co.,

585 So. 2d 1205, 1209 (La. 1991). In a workplace setting, this cause of action is limited

“to cases which involve a pattern of deliberate, repeated harassment over a period of

time.”     Nicholas   v.   Allstate   Inc.    Co.,   1999-2522,   p.   14   (La.   8/31/00);

765 So. 2d 1017, 1026 (citing White, 585 So.2d at 1205). In finding IIED in the

workplace, “the employer’s conduct must be intended or calculated to cause severe

emotional distress.” Id. at 1027 (citing White, 585 So.2d at 1210).

         As is evidenced above, none of the conduct Plaintiffs allege against Simmons

can, by applicable standards, be considered harassing, much less “extreme” or

“outrageous.” Further, Plaintiffs have not provided any evidence that Simmons’s

actions were intended to cause them emotional distress. As such, Plaintiffs have not

presented a genuine issue of material fact as to their IIED claims.

IV.      CONCLUSION

         Because Plaintiffs have failed to present evidence that they suffered an

adverse employment action, or that they were the victims of repeated and pervasive

harassment, their claims for discrimination under Title VII and LEDL, as well as

their Louisiana IIED claim, are dismissed.
                                              10
    Case 3:18-cv-00538-BAJ-SDJ     Document 68   03/31/21 Page 11 of 11




    Accordingly,

    IT IS ORDERED that Defendants’ Motion (Doc. 46) is GRANTED.

    IT IS FURTHER ORDERED that Plaintiffs’ claims against Defendants are

DISMISSED WITH PREJUDICE.

    A separate judgment shall issue.

                           Baton Rouge, Louisiana, this 31st day of March, 2021




                                   ______________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                       11
